t c memo united_states tax_court estate of albert simon deceased ellen s simon personal representative and ellen s simon petitioners v commissioner of internal revenue respondent docket no filed date lane m gensburg anthony calandriello and sandra d mertens for petitioners meso t hammoud for respondent memorandum opinion thornton judge this is a partner-level affected items deficiency proceeding under the tax equity and fiscal responsibility act of tefra pub_l_no sec_402 stat pincite respondent issued to ellen s simon and the estate of albert simon deceased an affected items notice_of_deficiency for that determined a dollar_figure deficiency in their federal_income_tax a dollar_figure accuracy-related_penalty under sec_6662 a dollar_figure accuracy-related_penalty under sec_6662 and a dollar_figure addition_to_tax under sec_6651 the deficiency_notice relates to albert simon’s participation in a son-of-boss transaction transaction that formally involved a tefra partnership charlevoix investment partners charlevoix respondent issued the deficiency_notice to petitioners after no one timely challenged a notice of final_partnership_administrative_adjustment fpaa related to charlevoix’s corresponding taxable_year respondent moves to dismiss this case to the extent that it relates to the accuracy-related_penalties penalties asserting that section a a i excludes the penalties from a deficiency proceeding as a prerequisite to their assessment petitioners object to respondent’s motion and have filed a cross- subsequent section references are to the internal_revenue_code in effect for the year in issue unless otherwise indicated dollar amounts are rounded while the face of the deficiency_notice states that the dollar_figure was determined under sec_6662 other portions of the notice clarify that the dollar_figure was determined under sec_6651 motion to dismiss the case in full asserting that the court lacks jurisdiction because the deficiency_notice is invalid the deficiency_notice is invalid petitioners claim because the internal_revenue_service irs failed to give proper notice of the fpaa respondent has filed an objection to petitioners’ motion we hold that the irs gave proper notice of the fpaa and that the deficiency_notice is valid we also hold that the court lacks jurisdiction to decide the portion of this case that relates to the penalties and will grant respondent’s motion dismissing this case to that extent we will deny petitioners’ motion in full petitioners also argue that the court lacks jurisdiction because the applicable_period of limitations for assessment has expired because the expiration of the period of limitations for assessment is an affirmative defense that does not implicate the court’s jurisdiction see 220_f3d_1255 11th cir aff’g tcmemo_1998_347 766_f2d_401 9th cir 129_tc_11 n aff’d in part remanded in part on other grounds sub nom 581_f3d_297 6th cir 102_tc_683 40_tc_1061 cf 547_us_198 a statute_of_limitations defense is not ‘jurisdictional’ we reject this argument without further discussion i introduction background neither party requested a hearing as to either subject motion and we conclude that a hearing is not necessary to decide the motions for the sole purpose of deciding the motions we draw the following background information from the agreed-upon allegations in the pleadings and from the uncontroverted statements in the motions and in the accompanying memoranda including the exhibits attached to the motions and to the memoranda ms simon’s legal address was in michigan when the petition was filed ii background ascs investments llc ail is a limited_liability_company that mr simon wholly owned ascs investments inc aii is an s_corporation that mr simon wholly owned charlevoix is a general_partnership the sole partners of which were ail and an individual whose identity is not relevant to our analysis ail had a interest in charlevoix’s profit loss and capital mr simon caused charlevoix to be formed on date to facilitate the transaction and he caused charlevoix’s partners to contribute essentially offsetting digital options to charlevoix incident to the formation on date the partners had purportedly gone long on some of the options at a total cost of dollar_figure and had gone short on the remaining options at a total selling_price of dollar_figure the options terminated according to their terms on date and charlevoix purchased publicly traded stock one day later approximately one week after that ail contributed its interest in charlevoix to aii and charlevoix terminated and distributed its assets mainly the stock to aii aii sold the distributed assets and reported that it realized large capital losses on the sale the losses were noneconomic losses attributable to inflated bases in the assets the losses passed through to mr simon as aii’s shareholder charlevoix filed a form_1065 u s return of partnership income for its taxable_year from october to date return the return was both charlevoix’s initial and its final return and it did not designate a tax_matters_partner the return which mr simon signed for the partnership on date listed charlevoix’s address as charlevoix ave petoskey michigan petoskey address a schedule_k-1 partner’s share apparently the partners had not treated the short options as a liability under sec_752 some documents refer to the street address of the petoskey address as charlevoix ave while other documents refer to that street address as charleviox ave or charlevoix ave apartment we refer to continued of income credits deductions etc included in the return likewise listed ail’s address as the petoskey address the only other schedule_k-1 included in the return related to the individual partner the name and address of the individual partner were redacted from the court’s copy of that document during the petoskey address was the simons’ residential address and the listed address of charlevoix’s principal_place_of_business charlevoix ail and aii ceased operation on or shortly after date and in date the simons moved to equestrian way charlevoix michigan equestrian way address the simons resided at the equestrian way address through date the irs audited charlevoix’s return and an irs revenue_agent sl in boston massachusetts mailed to the petoskey address by certified mail a notice of beginning of administrative_proceeding nbap dated date addressed to charlevoix’s tax_matters_partner in care of mr simon as a member the u s postal service returned the nbap to the irs after continued all of the variations as the petoskey address while the nbap was addressed to charlevoix’s tax_matters_partner in care continued unsuccessfully attempting to deliver it on three occasions sl also mailed to the petoskey address a letter dated date addressed to charlevoix in care of mr simon as a member sl mailed to the petoskey address another copy of the nbap but dated date addressed to ail attn mr albert simon single owner in addition sl mailed to the equestrian way address a copy of the nbap dated date addressed to albert ellen s simon sl mailed to the equestrian way address an nbap dated date for charlevoix’s taxable_year ended date addressed to charlevoix’s tax_matters_partner in care of mr simon as a member at or about the same time sl separately mailed to the equestrian way address two other letters one addressed to charlevoix’s tax_matters_partner in care of mr simon as a member and the other addressed simply to charlevoix’s tax_matters_partner on date mr and ms simon each signed as to their taxable_year a form 872-i consent to extend the time to assess tax as well as tax attributable to items of a partnership the consent lists the simons’ present continued of mr simon as a member the envelope in which the nbap was mailed and the accompanying return receipt was simply addressed to charlevoix’s tax_matters_partner address as the equestrian way address and lists their former address in naples florida from date through date the simons signed six additional similar consents each listing the equestrian way address as their address the seventh and final consent extended the period of limitations for assessment through date on date an irs agent bk in st paul minnesota mailed to the petoskey address separate copies of an fpaa for charlevoix’s taxable_year ended date addressed respectively to charlevoix’s tax_matters_partner and to ail the irs did not mail a copy of the fpaa to mr simon either individually or as an indirect_partner the fpaa in part adjusted to zero the partnership items of other deductions ordinary dividends net_short-term_capital_loss investment_income included in portfolio_income net_loss from self- employment distributions of property and money capital contributions net_loss per books and cost or other bases in the options the fpaa in part also determined that charlevoix is disregarded for federal_income_tax purposes the last two consents were signed after mr simon died ms simon signed those consents on his behalf a certified mail list that the u s postal service stamped as received on date reports that the irs separately mailed three copies of the fpaa the name and the address corresponding to the third copy have been redacted yet it appears that the third copy was most likely mailed to the partner outside_basis is reduced to zero a penalty applies to the portion of any underpayment attributable to a gross valuation_basis misstatement and a penalty applies to the portion of any underpayment attributable to negligence or disregard of rules and regulations or to a substantial_understatement_of_income_tax or to a substantial_valuation_misstatement the u s postal service ultimately returned the fpaas to the irs as not deliverable as addressed--unable to forward the fpaa was never timely challenged eg by filing a petition in this court and the fpaa was defaulted on date respondent subsequently assessed the penalties and the addition_to_tax of dollar_figure dollar_figure dollar_figure and dollar_figure respectively and issued the deficiency_notice underlying this case on date all items underlying the deficiency in the deficiency_notice relate to adjustments to the partnership items of charlevoix and the penalties in the deficiency_notice are the same penalties determined in the fpaa discussion respondent moves to dismiss this case to the extent of the penalties asserting that an assessment of the penalties is not subject_to the normal deficiency procedures outlined in sec_6211 through respondent asserts that the applicability of the penalties is a partnership-level determination that is outside of this court’s jurisdiction in this partner-level proceeding petitioners state in their objection to respondent’s motion that they do not dispute that penalties of the type we have here are regularly determined in a partnership-level proceeding they argue however that the penalties and all other items in the deficiency_notice are no longer partnership items required to be determined at the partnership level because they state the irs failed to give proper notice of the fpaa as required by sec_6223 they assert that neither charlevoix ail aii nor mr simon in his capacity as an indirect_partner received proper notice of the fpaa and that the irs knew as early as date that the petoskey address was no longer a valid address and the proper address was the equestrian way address they assert that the irs must make a good_faith effort to provide notice of an fpaa and that the irs failed that standard here given that the irs had sufficient information readily available and directly in the hands of the agents handling the underlying examination to enable the irs to ascertain the names addresses and profits interest of all direct and indirect partners when the fpaa was issued they conclude that the court lacks jurisdiction over the deficiency_notice and have cross-moved to dismiss this case on those grounds we disagree with petitioners’ assertions that the irs failed to give proper notice of the fpaa and that the deficiency_notice is invalid the irs must timely mail an fpaa to certain partners before assessing a partner with an amount attributable to a partnership_item see sec_6223 d a 129_tc_11 aff’d in part remanded in part on other grounds sub nom 581_f3d_297 6th cir see also 102_tc_683 noting that an fpaa may be properly mailed even if it is not actually received by either the tax_matters_partner or a notice_partner within the meaning of sec_6231 and respectively for this purpose the term partnership_item includes any item_of_income gain loss deduction or credit that the secretary has determined is more appropriately determined at the partnership level than at the partner level sec_6231 see also sec_301_6231_a_3_-1 proced admin regs a computational adjustment must then be made to the tax_liability of a partner to reflect partnership items after the partnership-level proceeding is complete see domulewicz v commissioner t c pincite see also secs c a ii a when the making of a computational adjustment requires that facts be determined at the partner level then the normal deficiency procedures outlined in sec_6211 and sec_6216 apply and the irs must issue an affected items notice_of_deficiency to the partner in order to assess tax attributable to that adjustment see sec a a i see also sec a -1t a temporary proced admin regs fed reg date neither party disputes that the items underlying the deficiency are computational adjustments that relate to partnership items in the fpaa the court has jurisdiction over the items underlying the deficiency because those items are computational adjustments and the determination of the tax attributable to the adjustments requires that certain facts be determined at the partner level see domulewicz v commissioner t c pincite see also desmet v commissioner f 3d pincite those facts relate to aii’s sale of its assets and include the identity of the assets whether the assets came from charlevoix the portion of the assets sold the holding_period for the assets and the character of any gain_or_loss see domulewicz v commissioner t c pincite see also desmet v commissioner f 3d pincite the court likewise has jurisdiction over the sec_6651 addition_to_tax because that addition_to_tax is attributable to the deficiency see sec_6665 and b the penalties however are a effective for partnership taxable years beginning after date these temporary regulations and sec_301_6223_c_-1t temporary proced admin regs fed reg date discussed infra have been replaced with final regulations see sec_301_6223_c_-1 sec_301_6231_a_6_-1 proced admin regs the referenced temporary regulations apply because charlevoix’s taxable_year in issue began on date different story the court lacks jurisdiction in this partner-level proceeding to redetermine the accuracy-related_penalties because the deficiency procedures do not apply to the assessment of penalties determined at the partnership level regardless of whether partner-level determinations must be made to assess the penalty see sec a a i domulewicz v commissioner t c pincite cf 138_tc_67 holding that where the overstatement of a purported partner’s basis in property received upon liquidation of a disregarded partnership is attributable to claiming that capital contributions were made to the partnership the underpayment_of_tax resulting from the sale of that property is attributable to the reduction to zero of the claimed capital contributions to the partnership and the court has jurisdiction in the partnership-level proceeding to determine the applicability of the gross_valuation_misstatement penalty to the loss resulting from the sale of the property rawls trading l p v commissioner tcmemo_2012_ at deciding the applicability of defenses to accuracy-related_penalties in a tefra partnership-level proceeding involving son-of-boss transactions after deciding that the tefra entities were disregarded as shams among other reasons petitioners seek contrary conclusions arguing that the items in the deficiency_notice are no longer partnership items because the irs failed to give proper notice of the fpaa as required by sec_6223 we disagree sec_6223 requires that the irs notify certain partners of the beginning and end of a partnership audit the irs generally must use the names addresses and profits interests shown on the partnership return to determine to whom and where to send that notice sec_6223 where an indirect_partner owns an interest in a partnership through a pass-thru_partner who otherwise would be entitled to notice the irs must give notice to the indirect_partner in lieu of the pass-thru_partner if the irs is properly furnished with information as to the indirect partner’s name address and indirect profits interest in the partnership see sec_6223 see also sec_6231 defining a pass-through partner as a partnership estate_trust s_corporation nominee or other similar person through whom other persons hold an interest in the partnership sec_6231 defining an indirect_partner as a person holding an interest in a partnership through or more pass-through partners if the irs fails to give proper notice to we have jurisdiction in this partner-level affected items proceeding to decide whether the affected items notice_of_deficiency is invalid on the ground that the irs failed to properly notify a partner of the underlying partnership-level proceeding see crowell v commissioner t c pincite a partner then the partner may elect to have the adjustments or ensuing decision or settlement agreement apply to the partner if the period in which to challenge the fpaa has expired without the filing of such a challenge or if a decision resulting from a challenge is final see sec_6223 if the partner does not make this election then the partnership items of the partner for the partnership taxable_year to which the proceeding relates are characterized as nonpartnership_items see id the irs’ duty to give a direct or indirect_partner notice under sec_6223 arises only to the extent that the irs is furnished with readily available information containing the name address and profits interest of the partner in either or both of two ways see 129_tc_82 first the irs may be furnished the referenced information through the tax_return of the partnership under audit see id pincite see also sec_6223 second the irs may be furnished the referenced information through a written_statement that meets the requirements of sec_301_6223_c_-1t temporary proced admin regs fed reg date see murphy v commissioner sec_301_6223_c_-1t b temporary proced admin regs fed reg date requires that the written_statement contain certain minimal information and be properly filed with the irs and states that the irs will take the additional information in the statement into account if received at least continued t c pincite see also sec_6223 sec_301_6223_c_-1t a temporary proced admin regs supra in addition the irs may but is not required to use other readily available information that it possesses eg a change in address shown on a partner’s return sec_301_6223_c_-1t f temporary proced admin regs supra the irs however has no obligation to search its records to obtain information not provided to it under either of the ways set forth in sec_6223 and id petitioners do not dispute that the irs mailed a copy of the fpaa to charlevoix’s partners at the address shown on the return and that no additional information was given to the irs in the manner prescribed in the temporary regulations they assert in their objection to respondent’s motion that continued days before the mailing of the notice to the partner to be filed properly the statement must be filed with the service_center where the partnership return is filed unless the person filing the statement knows that the nbap was already mailed to the tax_matters_partner in which case the statement should be filed with the office that mailed the nbap sec_301_6223_c_-1t b temporary proced admin regs supra to set forth the required minimal information the statement must identify the partnership each partner for whom the information is provided and the person providing the information by name address and taxpayer_identification_number explain that the statement is submitted to correct or supplement earlier information regarding the partners in the partnership specify the taxable_year to which the information pertains set forth the corrected or additional information and be signed by the person providing the information sec_301_6223_c_-1t b temporary proced admin regs supra during discovery they obtained irs files replete with evidence that beginning in date the irs used the equestrian way address for both the petitioners individually and for charlevoix and its tax_matters_partner they assert in their memorandum that implicit in the tefra statutory scheme is a requirement that the irs must make a good_faith effort to provide notice to a taxpayer of an nfpaa sec_6223 generally directing the irs to use the address information listed on the taxpayer’s partnership return does not excuse or vitiate the irs’s obligation to comport with due process and make a good_faith effort in mailing the nfpaa to a current address they conclude that proper notice of the fpaa requires that the irs have sent the fpaa to the equestrian way address in lieu of or at least in addition to the address shown on the return we disagree with petitioners’ conclusion petitioners have cited no opinion holding that the irs must send an fpaa to an address other than an address shown on the partnership return under audit or on a statement that meets the requirements of sec_301_6223_c_-1t temporary proced admin regs supra nor are we aware of any such opinion petitioners rely selectively upon sec_6223 which provides the secretary shall use additional information furnished to him by the tax_matters_partner or any other person in accordance with regulations prescribed by the secretary emphasis added ignoring the text which we have emphasized petitioners draw from the word shall that the irs must use all information in its possession notwithstanding how it was obtained but when sec_6223 is read in its entirety as it must be it explicitly establishes that the irs is required to use additional information only if it is furnished in the manner set forth in the regulations as previously discussed petitioners did not furnish additional information in the manner prescribed by the regulations petitioners also rely upon stone canyon partners v commissioner tcmemo_2007_377 aff’d sub nom 358_fedappx_868 9th cir to support their conclusion there in a setting factually similar to the setting at hand the partnership scp filed a partnership return for showing its address as stone canyon road scp had two partners a limited_liability_company and an s_corporation each wholly owned by the taxpayers a husband and wife and the schedules k-1 attached to the return reported that the partners had the same address as the partnership the partnership return did not list the taxpayers’ address on date the irs mailed an nbap to the taxpayers at their residential address on rocco drive approximately two weeks later the taxpayers’ representative sent a letter to the revenue_agent stating that scp’s new address was north canon drive approximately two months after that the representative told the revenue_agent that the north canon address was no longer a good mailing address that correspondence should henceforth be mailed to the taxpayers’ private mailbox on beverly glen circle and that the taxpayers still resided at the rocco address three days after that the irs mailed copies of an fpaa to the stone canyon address to the north canon address and to the beverly glen address the irs did not mail a copy of the fppa to the rocco address the court held in stone canyon partners that the mailing of the fpaa to the stone canyon address met the notice requirement in sec_6223 petitioners read our opinion in stone canyon partners to uphold the notice requirement because the irs made a good_faith attempt to notify all affected persons of the fpaa petitioners draw from the opinion a good_faith principle that requires the irs to mail a copy of an fpaa to every address at which the irs knows that an affected partner may be contacted applying that principle here petitioners continue proper notice required that the irs have mailed a copy of the fpaa to the equestrian way address at which the irs knew that mr simon resided we do not read our opinion in stone canyon partners so broadly as petitioners do the court held that the address shown on the partnership return was a proper address for sending notice of the fpaa even though an irs employee knew of a different address and had sent correspondence to that address in addition the court disagreed with the taxpayers’ argument that the irs’ knowledge of the rocco address meant that the irs had to mail a copy of the fpaa to that address stating in part scp never updated in the prescribed manner the address that was on the partnership return for sec_301_6223_c_-1t b and temporary proced admin regs supra provides the procedure for furnishing respondent with additional information petitioner argues that respondent mailed numerous items to rocco and therefore was aware of the address the mailing of correspondence does not alter respondent’s obligations relating to the mailing of the fpaa triangle investors ltd pshp v commissioner supra pincite t c petitioner never followed the petitioners also draw their good-faith principle from crowell v commissioner t c pincite and 89_tc_1 aff’d without published opinion 853_f2d_928 11th cir petitioners’ reliance on those cases to support their principle is equally misplaced in 95_tc_610 the irs mailed the fpaa to the address on the partnership return although the revenue_agent who audited the partnership return knew that the partnership’s current address was different ie the tax_matters_partner had submitted a power_of_attorney form to the irs stating that the irs should use the new address and had orally advised the revenue_agent of the new address the court held that the irs had not been properly advised of a change_of address for notice purposes stating continued procedures outlined in the regulations for furnishing respondent with additional information pertaining to a change_of address of scp or the tmp jcb as a result the address on the form_1065 the stone canyon address was a proper address which to mail the fpaa for accord 455_fedappx_91 2d cir 139_tc_219 see also 95_tc_610 due process requires that notice be reasonably calculated under all circumstances to apprise interested parties of the pendency of the action and afford them an opportunity to present their objections 339_us_306 see also 89_tc_1 aff’d without published opinion 853_f2d_928 11th cir the secretary in part through specific congressionally delegated authority has provided a reasonable regulatory procedure to meet that requirement the irs followed this general procedure by mailing separate copies continued in light of the detailed instructions as to how updating partnership information is to be furnished it cannot be said that the verbal exchanges with the revenue_agent were sufficient to notify the appropriate irs office of the partnership’s change_of address and the power_of_attorney in this case did not alter the irs’s obligations relating to the mailing of the fpaa id pincite of the fpaa to the petoskey address addressed respectively to charlevoix’s tax_matters_partner and to ail the only partners other than the partner whom the return identified and provided an address for accord 455_fedappx_91 petitioners have not explained why they did not send in the referenced statement to change their address they were responsible for updating their contact information in the manner prescribed in the temporary regulations to the extent that they believed any such update was appropriate they did not update their contact information in that manner the fact that an fpaa was not mailed to the equestrian way address is due to their own inaction we will grant respondent’s motion and dismiss this case for lack of jurisdiction to the extent of the penalties in addition we will deny petitioners’ cross-motion because the irs gave proper notice of the fpaa and sec_6223 therefore does not operate to convert the partnership items to we note for completeness that the record does not establish that the particular irs office that mailed the fpaa knew that the petoskey address was an invalid address nor have petitioners explained why the return which mr simon signed on behalf of charlevoix in date and the attached schedule_k-1 issued to ail both report those entities’ address as the petoskey address given that the entities had ceased operation and the simons had moved to the equestrian way address many months before nonpartnership_items as petitioners contend we have considered all arguments and to the extent not discussed we have rejected those arguments as without merit to reflect the foregoing an appropriate order will be issued
